ORDER OF TEMPORARY ADMISSION TO PRACTICE
Order signed by
Chief Justice Nelson J. McCabe.
Melody Dickerson, Esquire, a legal assistant employed by the Department of Justice of the Navajo Nation, has made application to the Court for leave to practice before the Courts of the Navajo Nation for a period of one year or until she takes and passes the Navajo Nation Bar Examination.
The Court takes notice that Ms. Dickerson holds the degree of Juris Doctor and that she has been found competent to represent the interests of the Navajo public will be served due to a careful screening of her ability to carry on the business of the government of the Navajo Nation. The court also notes that she will be under the supervision of other counsel in the Department of Justice in order to maker certain that points of distinctive Navajo law are known to her.
This special and unusual order is granted only due to the fact of Ms Dickerson’s employment and the periodic scheduling of the Navajo Bar Examination. This Court finds that it is in the interests of the Navajo People and the law to grant special leave to practice for a period of time, but rather than fix that time for one year the order shall permit practice upon motion only until such time as the next bar examination is offered. This order shall expire upon Ms Dickerson's admission to the bar or upon a finding that she failed to pass the examination.